Citation Nr: 1755737	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-13 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to March 1987.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO, and a transcript of the hearing is of record.

The Veteran is claiming service connection for an acquired psychiatric disorder, claimed as PTSD.  During the course of this appeal, his psychiatric symptoms have been diagnosed as bipolar disorder, depression, and adjustment disorder.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder was not shown in service or for many years thereafter, and is not otherwise related to active duty service.

2.  The Veteran's heart disorder was not shown in service or for many years thereafter, and is not otherwise related to active duty service.

3.  It is at least as likely as not that the Veteran's acquired psychiatric disorder is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a heart disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for a lumbar spine disability, heart disorder, and a psychiatric disorder, claimed as PTSD. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The law provides that a veteran is presumed to be in sound condition except for defects noted when examined and accepted for service; and when defects are noted upon entry the presumption of soundness does not apply and the presumption of aggravation is for application.  See 38 U.S.C. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

Certain chronic diseases, including arthritis, cardiovascular diseases, and psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Acquired Psychiatric Disorder

Based upon the evidence of record, the Board determines that service connection is warranted for the Veteran's acquired psychiatric disorder. 

Specifically, the Veteran's service treatment records report that the Veteran's daughter died three months after birth while he was on active duty.  The post-service evidence, in conjunction with the credible statements from the Veteran and his wife, demonstrate that the Veteran subsequently developed psychiatric symptoms that included depression, anxiety, uncontrollable anger, and trouble sleeping.  Further, the Veteran was diagnosed with numerous psychiatric disorders, including depression, adjustment disorder, and bipolar disorder, and was hospitalized on several on several occasions due to his psychiatric symptoms.  Moreover, the Veteran's treating medical providers indicated that his symptoms were related to his daughter's death.  

Therefore, in resolving all doubt in favor of the Veteran, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for an acquired psychiatric disorder should be granted.

Lumbar Spine Disorder and Heart Disorder

Upon review of all evidence of record, the Board finds that the Veteran's service connection claims for a lumbar spine and heart disorder should be denied.

As an initial matter, the Veteran's February 1985 service treatment records suggest that the Veteran's lumbar spine disorder may have preceded his active duty service.  However, there is no actual evidence from prior to service that would constitute clear and unmistakable evidence.  Indeed, the service treatment records indicate that the Veteran's back was "normal" on entrance into active duty.  Moreover, his imaging studies were negative and he did not have any back related symptoms.  Thus, the Board will accept that there was no lumbar spine disorder prior to service.

In any event, the Veteran's service treatment records do not report any injuries or complaints of back pain or a heart disorder during service.  Further, the February 1987 service treatment records reflect that the Veteran's chest imaging studies were negative for any heart abnormalities.  Importantly, the Board also notes that in March 1987 the Veteran declined a separation examination.   

The post-service medical evidence includes statements to the Veteran's medical providers that he had spinal fusions in 1996 and 1997.  However, the objective medical evidence does not demonstrate any symptoms, manifestations, or a diagnosis related to a back disorder until approximately 2001, when he was diagnosed with several ruptured/herniated discs after falling 13 feet from a tractor-trailer.  With respect to his heart disorder, while the Veteran reported to his medical providers that he sustained a heart attack in 1999/2000, the first objective indication of a heart disorder in the post-service medical evidence was not until he had a stent placement in 2006.  Therefore, continuity of symptoms is not shown based on the clinical evidence, including for purposes of the chronic disease presumption under 38 C.F.R. § 3.307(a)(3) for arthritis and cardiovascular diseases.

As part of this claim, the Board recognizes the statements from the Veteran and his wife regarding his history back and heart symptoms since service.  In this regard, while the Veteran and his wife are not competent to make a diagnosis related to these disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature," they are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for the asserted conditions weighs against the Veteran's claims.  Further, the Veteran's treatment records contradict his assertions that his symptoms have persisted since service.  Specifically, the Veteran's history of heart complaints are inconsistent with his private treatment records as his May 2005 records report his assertion that he did not have any heart problems.  Moreover, although he underwent spinal fusions in the 1990s, he attributed his symptoms in 2001 to a post-service injury.  Therefore, service connection is not warranted based solely on continuity of symptoms.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed back and heart disorders to active duty, despite his contentions to the contrary.  

Here, as discussed, the Veteran's August 2001 treatment records report that the Veteran sustained several herniated/ruptured discs after falling 13 feet from a tractor-trailer.  Further, the Veteran's June 2009 treatment records reflect that he reinjured his back after falling while carrying a computer tower.  With regard to the Veteran's heart disorder, the treatment records do not indicate that the Veteran had a heart condition until he was diagnosed with coronary heart disease in 2006.  Additionally, in July 2008, the Veteran's cardiologist stated that his previous "methamphetamine abuse, alcohol abuse, and longstanding hypertension" caused his cardiac symptoms.  As such, the objective medical evidence is not sufficient to otherwise demonstrate a nexus between the Veteran's current back and heart disorders and active duty service.  Moreover, the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence to establish a nexus between his complaints and active service.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran and his wife relating his heart and back disorders to active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran and his wife are not competent to provide testimony regarding a diagnosis and/or etiology of his heart and back disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's heart and lumbar spine disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.


VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records Social Security records, and relevant private treatment records have been obtained.  Additionally, given the absence of in-service evidence of chronic manifestations of the Veteran's heart and back disorders on appeal, and no evidence of the disorders for many years after separation, a VA examination is not warranted.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, the available records and medical evidence are sufficient to make an adequate determination as to these claims.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a heart disorder is denied.

Service connection for a psychiatric disorder, claimed as PTSD, is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


